Exhibit 10.4 Cooperation Framework Agreement of China Mobile regarding the Specified Content of the Central Music Platform Party A: China Mobile Communications Corporation, Sichuan Branch Party B: Shanghai Mopie Information Technology Co., Ltd. Legal representative: Li Hua Legal representative: Song Zhiling Add: No.1 Gaoshengqiao Road, Chengdu, Sichuan Add: Rm 1101, Tower A, Huaxin Mansion, No. 33, Anding Road, Chaoyang District, Beijing P.C.: 610041 P.C.: 100029 Tel: 13980081010 Tel: 010-64452770 Fax: 02885057023 Fax: 010-64452050 Whereas China Mobile Communications Corporation, Sichuan Branch, as the mobile music product innovation base of China, under the entrustment of China Mobile Communications Corporation, is responsible for the introduction of the music content for the whole network of China Mobile. In order to promote China mobile wireless music business together, bring the resource advantages in respective field into full play and enrich the music content of the central music platform of China Mobile, both parties, under the principles of equality, mutual benefit, complementary advantages and common development, after sufficient deliberation, have reached the following agreements: I.
